 

Helen F. Dalton and Associates, P.C.

Attorneys at Law

 

 

80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
T. 718.263.9591 ¢ F. 718.263.9598

August 19, 2020
Via ECF
The Honorable Judge Vera M. Scanlon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Cabrera, et al. v. Amendola Marble & Stone Center, Inc., et al.
Docket No. 19-CV-6530 (RRM)(VMS)

Dear Judge Scanlon:

We represent the Plaintiffs in the above-referenced matter and we submit this
letter pursuant to the Court’s August 12, 2020 order to provide contact information for
Defendants Stone Logic (or Red Stone), Ruben Sinchi, and Victor Bautista.

According to our research, Defendant Ruben Sinchi resides at 92 Wood Avenue,
Mastic, New York 11950 and his cell phone number is (347) 229-8713. While Plaintiffs
do not have access to Defendant Victor Bautista’s phone number, he presently resides at
39-14 112" Street, Corona, New York 11368. Defendants were both personally served at
the above-mentioned addresses.

Please be advised that our office called Mr. Sinchi without response at least five times
over the last thirty days before presuming he was no longer interested in settlement and
filing the request for Certificate of Default on July 6, 2020 (ECF 21).

We thank Your Honor for her consideration on this matter and remain available to
provide any additional information.

   

 

 

Roman Avshalumov, Esq.
